El Juez Asociado Señor FraNco Soto,
emitió la opinión del tribunal.
En las operaciones de partición y liquidación de bienes relictos al fallecimiento de Arturo Rodríguez Valdés en la que teniendo interés, entre otros, menores de edad en su ca-rácter de herederos, se adjudicó a Arturo Rodríguez Cruz como acreedor, por la suma de $300, una finca rústica con una cabida de 235 hectáreas, 82 áreas y 37 centiáreas, radi-*105•cada en los barrios de “Rancheras” y “Frailes,” del tér-mino municipal de Yauco.
El acreedor vendió la finca a Julio Sebastián Bnsigó y Acosta y Inego los herederos menores de edad, fundándose en que no medió autorización judicial para la adjudicación ni se llenaron los trámites legales para la venta de bienes de menores por causa de utilidad y necesidad, iniciaron un pleito pidiendo la nulidad de la adjudicación y venta, así como sus inscripciones en el registro de la propiedad como medio de obtener en definitiva la reivindicación del inmueble.
La Corte de Distrito de Ponce declaró con lugar la de-manda accediendo a ío solicitado por los demandantes y or-denó la ejecución de la sentencia expidiéndose mandamiento al Registrador de la Propiedad de San Germán para que cancelara los asientos de inscripción verificados a favor del adjudicatario y de la subsiguiente venta al comprador Bu-sigó.
El registrador denegó lo solicitado consignando en el do-cumento la siguiente nota:
“Denegadas las cancelaciones de inscripciones que se ordenan en el documento que precede a virtud de sentencia de la Hon. Corte de Distrito de Ponce, y extendida en su lugar anotación preventiva durante el término de 120 días a favor de los demandantes expresa-dos en dicho documento, al folio 80 del tomo 49 de Yauco, finca No. 1981 duplicado, Anotación letra A, por las razones siguientes: por-que del registro aparece que los asientos de inscripciones 2» y 3» re-feridos en dicho documento y cuya cancelación se ordena por el mismo, no existen ya por haber sido transferido completamente el derecho que revelaban a favor de Diego Vélez Gotay, tercero, que lo tiene inscrito por título de compraventa de la finca antes expresada según la inscripción 6* al folio 79 del tomo 49 de Yauco, por lo que no caben las susodichas cancelaciones, ni a nada conduce, porque se trata de asientos muertos y ha de subsistir el de la expresada inscrip-ción 6? que de aquellos y de la ¡Y de igual número recibió vida, al amparo de lo dispuesto en el Artículo 34 de la Ley Hipotecaria; y además porque tampoco aparece de la mencionada sentencia que el referido titular haya sido oído y vencido como demandado en el pleito que la motivó.”
*106Según podemos deducir de la nota, la demanda no parece qne fné anotada en el registro para dar aviso a sucesivos compradores, por ninguno de los medios qne autoriza la ley.
Busigó a su vez había transmitido la finca a Diego Yélez Gotay haciendo su inscripción en el registro y ya se hiciese dicho traspaso antes o después de iniciado el pleito, resulta del mismo registro que cuando se fué a dar cumplimiento a la orden de ejecución de la sentencia, existía un tercer po-seedor que no había sido parte en el procedimiento.
Los recurrentes insisten, sin embargo, que habiendo de-clarado la corte inferior nula la adjudicación de la finca al acreedor Rodríguez Cruz, su inscripción en el registro no podía servir de base para transferir derechos inexistentes y que el registrador debió cancelar todas las inscripciones sucesivas pues si alguien se consideraba perjudicado podía acudir a ventilar su derecho ante los tribunales. Nada más erróneo. No siendo Diego López Gotay un comprador pen-dente lite la sentencia de la corte inferior, a pesar de su declaración de la nulidad de la adjudicación, no surtía efecto legal para él, a menos que se le hubiese hecho parte en el procedimiento. Paniagua v. Corte de Distrito, 34 D.P.R. 674-8.
No estamos conformes, sin embargo, con el registrador cuando entra en los méritos del derecho que puede asistir en su fondo a Vélez Gotay, aplicando por sí mismo .el artículo 34 de la Ley Hipotecaria. Al menos así aparece de la nota en su primera parte, y de su argumentación cuando dice:
“ liS * * Si existía un defecto que invalidaba la inscripción segunda citada que practicó uno de mis antecesores en el cargo, pasó desapercibido al mismo, y el comprador de la finca Yélez Gotay de su vendedor Busigó que tenía inscrito su título por la inscripción quinta citada no estaba obligado a examinar con el microscopio to-das las inscripciones, sino que el defecto debió ser razonablemente aparente de la susodicha inscripción segunda.”
*107Basta contestar a esto lo qne dice, en síntesis, la resolu-ción de la Dirección de los Registros de 29 de noviembre de 1884:
“Es preciso, para que una inscripción se cancele, o que consienta en ella el interesado, o que se ventile si está o nó comprendida en la excepción del artículo 34 de la ley, y tal declaración incumbe sólo a los Tribunales de Justicia.” Odriozola 201.
El verdadero motivo para la negativa no es que no se puedan cancelar los asientos de las inscripciones 2» y 3® a que se refiere la nota, precedentes a la inscripción becha a nombre de López Gotay en virtud de lo que dispone el artículo 77 de la Ley Hipotecaria, sino que se hace indispensable obtener la nulidad de esta última inscripción para que así se declaren y queden canceladas aquellas inscripciones. No debe entenderse por esto, sin embargo, que demos a López G-otay el carácter de tercero, pues sólo a los efectos del registro queremos significar que la sentencia de la corte inferior para tener el alcance de anular su inscripción, debió anotarse la demanda en el registro, como se ha dicho antes, y no habiéndose hecho tal cosa, López Gotay debe ser oído y vencido en juicio.
Para más claridad véase la Resolución de la Dirección de los registros de 21 de junio, 1899, que en resumen dice:
“Cuando la inscripción de un asiento, cuya cancelación se pre-tende, por haber sido declarado nulo, ha quedado extinguida, según lo dispuesto en el art. 77 de la Ley Hipotecaria, por las inscripcio-nes de transferencia de dominio de la finca practicada en virtud de varias escrituras de venta, no puede, por tanto, cancelarse mientras no se cancelen o anulen aquellas inscripciones, toda vez que, según ha declarado este Centro en resolución de 29 de Noviembre de 1881, no es posible cancelar un asiento que ha quedado extinguido legal-mente. ” Odriozola 206.
Por todo lo expuesto debe confirmarse la nota recurrida.